Citation Nr: 1035603	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-19 496	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic 
stress disorder (PTSD) from July 18, 2003, to April 30, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The RO awarded service connection and assigned a 30 
percent rating from July 18, 2003, for PTSD.  In an August 2009 
Board decision, the Board awarded a 100 percent rating from April 
30, 2009.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the initial award of service connection.  Here, 
the Veteran's PTSD has been evaluated as 30 percent disabling 
from July 18, 2003, and 100 percent disabling from April 30, 
2009.  Inasmuch as the rating question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original rating, 
the Board has characterized the issue as set forth on the title 
page.

The Board notes that the decision below addresses a higher rating 
for the period from July 18, 2003, to April 30, 2009, at which 
point the Veteran was awarded the 100 percent rating.  


FINDING OF FACT

From July 18, 2003, to April 30, 2009, the Veteran's PTSD was 
manifested by symptoms that included depression (flattened 
affect), and disturbances of mood, but no such symptoms as 
irregular speech, weekly panic attacks, difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory, impaired judgment, or impaired abstract 
thinking; for the time period under consideration, the evidence 
shows that his PTSD produced no more than mild occupational and 
social impairment.


CONCLUSION OF LAW

From July 18, 2003, to April 30, 2009, the criteria for a higher 
rating for the Veteran's PTSD were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that required VA to request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in August 2007, 
August 2009 and October 2009.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have been 
cured by the RO's subsequent actions.  Id.)  Specifically 
regarding VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to a higher initial evaluation, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  The Veteran 
was also apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the Veteran's service treatment 
records (STRs), Social Security Administration (SSA) records, VA 
and private medical records, and secured examinations in 
furtherance of his claim.  VA examinations with respect to the 
issue on appeal were obtained in February 2004 and April 2009, 
although only the 2004 examination is relevant to the appeal 
period currently before the Board.  38 C.F.R. § 3.159(c)(4).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the 2004 VA examination obtained in this case is 
adequate, as it was predicated on consideration of the private 
and VA medical records in the Veteran's claims file, considered 
all of the pertinent evidence of record, and provided information 
necessary to apply the relevant diagnostic code pertaining to the 
Veteran's PTSD.  Moreover, securing another examination would not 
be helpful because current findings regarding the level of 
disability would not provide VA with the information necessary to 
rate the Veteran prior to April 30, 2009.  Accordingly, the Board 
finds that VA's duty to assist with obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  No duty to assist was unmet.

II.  Analysis

The Veteran was afforded a VA PTSD examination in February 2004.  
At this examination, the Veteran reported that he had been 
married approximately 36 years and had an adult son and daughter, 
both a product of the marriage.  The Veteran noted that he was 
currently unemployed, but had worked as a truck driver for 
approximately 15 years.  The Veteran reported that his symptoms 
included decreased appetite, sleep disturbance, tearfulness, 
anxiety and depression.  On examination, the examiner noted that 
the Veteran was alert and oriented to person, place and time.  He 
was casually attired and appropriately groomed.  The Veteran's 
speech was clear, coherent, and of normal rate and volume, and 
his receptive and expressive communication appeared grossly 
intact.  The examiner found no signs of circumstantiality, 
tangentiality, preservation, neologisms, paraphrasia, loose 
associations or flight of ideas.  The examiner noted that the 
Veteran's thought processes showed no unusual ideations, signs or 
symptoms of any formal thought disorder.  The Veteran reported 
auditory hallucinations (talking to deceased family members), but 
denied any current suicidal ideations.  The examiner found no 
indications of delusions, paranoia or psychomotor slowing, and 
noted that the Veteran's judgment showed no impaired ability to 
manage daily living activities and make reasonable life 
decisions.  The examiner noted that the Veteran's cognitive 
functions were intact, and immediate and delayed verbal memory 
were also intact.  The Veteran's affect was described as 
appropriate and his mood was depressed due to long-standing 
family problems (difficulty with his daughter).  In summary, the 
examiner determined that the Veteran was suffering from a mild 
level of anxiety and depression.  The examiner noted that the 
Veteran did meet the DSM-IV criteria for PTSD, although the 
symptoms were rather mild.  The examiner diagnosed the Veteran 
with PTSD and assigned a global assessment of functioning (GAF) 
score of 50.

The remaining pertinent medical evidence includes mental health 
consultations reported in outpatient treatment records from the 
Huntington VA medical center (VAMC).  A November 2003 entry 
reflected that the Veteran's hygiene was good, his mannerisms 
suggested a mildly anxious state, and his associations were 
within normal limits.  There was no evidence of a thought 
disorder, his stream of thought was normal, and his immediate, 
recent, and remote memory were intact.  His judgment was intact 
and his insight was adequate.  An August 2007 mental health 
outpatient entry, noted that the Veteran appeared depressed, and 
he stated that he had nothing to do during the day.  The examiner 
diagnosed him with depressed mood.  At another August 2007 Mental 
health consultation, the Veteran stated that he had been really 
depressed and did not have the will to live any longer, and noted 
that he had nothing to live for.  He reported that he had 
thoughts about suicide at times but stated that he would never do 
it.  The Veteran denied any intent to harm himself and stated 
that he never came up with a plan.  The examiner noted that the 
Veteran was alert and oriented times three, his thought processes 
were logical and coherent, and he displayed no behavior 
indicative of responding to internal stimuli.  His affect and 
mood were appropriate.  In another August 2007 mental health 
note, the examiner stated that she had spoken to the Veteran and 
he admitted to having current suicidal thoughts, stating that he 
thought about killing himself but did not have enough nerve to do 
it.  In September 2007, and December 2007, the Veteran noted that 
he was feeling better than he had in awhile, and stated that he 
was sleeping better, and noted that the medicine he was given 
helped him a lot.  

A January 2008 mental health outpatient entry shows that the 
Veteran reported that his mood and sleep had improved since 
taking medications.  The examiner noted that the Veteran was 
alert and oriented times three, his affect and mood were 
appropriate, he had fair insight, appropriate judgment, good 
decision making, and his thought processes were goal directed and 
rational.  He had no suicidal ideation, or homicidal ideation, 
and the examiner assessed him with PTSD, stable on his current 
medications.  A May 2008 consultation noted that the Veteran was 
feeling much better with increased medications.  He denied 
suicidal or homicidal ideation, and denied auditory or visual 
hallucinations.  

A July 2008 mental health entry shows that the Veteran presented 
stating that he was not feeling very well, and noted that he was 
out of his medications, and felt the medication helped him.  On 
examination, the Veteran denied suicidal or homicidal ideation, 
and denied auditory or visual hallucinations.  His affect and 
mood were noted to be pessimistic, although he had appropriate 
judgment, and his thought processes were logical and coherent.  A 
September 2008 entry noted that the Veteran was doing well, and 
was taking his medication, which helped him.  On examination, the 
Veteran was alert and oriented times three, his thought processes 
were logical and coherent, his affect and mood were appropriate 
but depressed, he was found to have appropriate judgment, and 
denied visual or auditory hallucinations, with no paranoia or 
delusions.  The Veteran did not express suicidal or homicidal 
ideation.

The Veteran's wife submitted a statement in September 2007, 
noting that the Veteran was withdrawn, had trouble sleeping, and 
did not want to be around family or visit anyone.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2009).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009). 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 30 percent rating is for 
consideration where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities that addresses service-
connected psychiatric disabilities is based upon the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (also known as "the DSM-
IV").  38 C.F.R. § 4.130 (2008).  The DSM-IV contains a GAF 
scale, with scores ranging between zero and a 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health illness.  The higher the score, the better the 
functioning of the individual.  For instance, GAF scores ranging 
between 61 and 70 are warranted when there are some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the individual 
is functioning pretty well and has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 are assigned 
when there are moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF score between 31 and 40 is defined as "Some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, judgment 
thinking, or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

In this case, the Board finds that the Veteran is not entitled to 
a higher 50 percent evaluation for his service connected PTSD.  
Specifically, the evidence of record does not show 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory, 
impaired judgment or impaired abstract thinking.  For example, 
regarding speech and thought processes, the February 2004 
examiner noted that the Veteran's speech was clear, coherent, and 
of normal rate and volume, and the examiner found that the 
Veteran's thoughts showed no signs of circumstantiality, 
tangentiality, loose associations or flight of ideas.  The 
examiner noted that his thought processes showed no unusual 
ideations, signs or symptoms of any formal thought disorder.  The 
February 2004 examiner's findings are supported by the findings 
contained in mental health consultations dated in 2008 which 
consistently showed normal, goal directed, logical, coherent, 
rational thought processes.  See November 2003, August 2007, and 
January, July and September 2008 record entries.

Further, the Veteran's judgment has been consistently described 
as appropriate, with the February 2004 examiner noting that the 
Veteran's judgment showed no impaired ability to manage daily 
living activities and make reasonable life decisions.  Again, the 
February 2004 examiner's assessment noting the Veteran's judgment 
to be intact, is supported by the evidence contained in the 
mental health consultations from the Huntington VAMC, which 
consistently described the Veteran's judgment/decision-making as 
appropriate.  See January, July and September 2008 record 
entries.

Finally, there is no evidence that the Veteran suffered from 
impairment of short or long-term memory during the time period 
under consideration (July 2003 to April 30, 2009).  Specifically, 
the February 2004 VA examiner noted that the Veteran's cognitive 
functions were intact, and immediate and delayed verbal memory 
were also intact.  A November 2003 Mental Health Consult also 
showed that immediate, recent and remote memory were intact.  At 
no point in the record does the evidence indicate that the 
Veteran experienced panic attacks.

Lastly, although in August 2007, the Veteran's mood was described 
as depressed, and the Veteran described passive suicidal 
ideation, noting that he had nothing to live for, the entries 
also note that the Veteran denied any intent to commit suicide, 
and never came up with a plan.  See August 2007 record entries.  
Further, one month later, in September 2007, the Veteran noted 
that he was feeling better than he had in a while, and stated 
that he was sleeping better, and noted that the medicine he was 
given helped him a lot.  This positive progression continued in 
December 2007, where the Veteran again reported that the 
medication helped, and he was feeling better, and a January 2008 
mental health outpatient entry noted that the Veteran reported 
that his mood and sleep had improved since taking the 
medications.  Therefore, although the medical evidence for the 
time period under consideration does reveal an affect that was at 
times depressed and pessimistic in 2004, the examiner described 
the Veteran's affect as appropriate, and mental health 
consultations dated in September and December of 2007, and 
January 2008 show that the Veteran's medication was helping his 
mood and he was becoming more stable.

In summary, for the time period under consideration, although the 
record contains references of disturbances in mood (depressed, 
pessimistic mood), the Veteran exhibited no signs of 
circumstantial, circumlocutory, or stereotyped speech, and no 
signs of a thought disorder.  His memory was intact, and the 
record does not show evidence of panic attacks.

Additionally, although unemployability is a factor in assigning 
rating criteria for mental disabilities, and the Veteran was in 
receipt of Social Security Disability (SSD) due to an Organic 
Mental Disorder beginning in November 1991, and a May 1998 
evaluation continued the Veteran's SSD because the medical 
evaluation revealed no improvement in the Veteran's condition; 
the Social Security Administration records contain no mental 
health evaluations after May 1998.  Therefore, there is no 
additional medical evidence contained in the SSA records 
pertaining to the time period under consideration (July 18, 2003 
to April 30, 2009), with which to evaluate the Veteran's 
occupational impairment.  In fact, an August 1992 psychiatric 
evaluation prepared for the purposes of determining entitlement 
to SSD, stated that the Veteran had extensive work experience and 
worked at a lumbar company for seven years, worked in the oil 
fields for three years, and drove a truck for 10 years.  However, 
the Veteran had not worked since 1987.  In sum, although the SSA 
records have been associated with the claims file, the medical 
records used to assess whether the Veteran was entitled to SSD do 
not pertain to the period currently under consideration (July 18, 
2003 to April 30, 2009) because the last record assessing the 
Veteran's mental health is dated in 1998.  Further, the criteria 
for an increase in disability compensation considers the severity 
of  the symptoms during the designated period, in addition to 
determining the Veteran's occupational and social impairment, 
while the Social Security Administration is primarily focused on 
the applicant's vocational outlook.  Therefore, as VA evaluates 
the severity of the Veteran's disability in a different manner 
than the SSA, although the SSA determination is relevant, it is 
not determinative.  Indeed, the February 2004 VA examiner 
described the Veteran's PTSD as only mild, which does not suggest 
symptoms severe enough to render him unemployable.

In terms of social impairment, although the record indicates that 
the Veteran is withdrawn, and did not enjoy being social or 
spending time with his family, he has been able to maintain a 
marriage for 36 years.  See February 2004 VA examination.  As 
such, the Board finds that the Veteran's level of occupational 
and social impairment is not indicative of a 50 percent 
evaluation because the medical evidence currently of record for 
the time period under consideration (July 18, 2003 through April 
13, 2009) does not show reduced reliability and productivity due 
to service-connected PTSD.

The Board recognizes that the Veteran had a GAF score of 50 at 
his 2004 VA examination, which is indicative of moderate symptoms 
and could be interpreted as being analogous to a 50 percent 
rating.  However, as discussed above, a significant majority of 
the symptoms illustrative of a higher (50 percent) rating have 
not been demonstrated, and the Board again notes that despite the 
fact that the February 2004 VA examiner assigned a GAF score of 
50, the examiner described the symptoms of the Veteran's PTSD as 
only mild, which description appears to coincide with the lack of 
symptoms as noted in the examiner's findings.

The Board notes that although the record contains evidence of 
suicidal ideation, (see August 2007 progress notes that noted 
frequent passive suicidal thinking), overall, the evidence of 
record does not indicate symptoms indicative of a 70 percent 
evaluation because there is no objective evidence of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); or neglect of personal appearance and hygiene.  
Moreover, as already discussed at length, the Veteran did not 
meet the criteria for the assignment of a 50 percent rating 
during the period in question.

In sum, taking into account all of the medical evidence of 
record, which includes a diagnoses of mild PTSD, the Board finds 
that the Veteran's psychiatric disability picture more nearly 
approximates the criteria required for the currently assigned 30 
percent rating, and that a higher initial rating is not 
warranted.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Although the Veteran has described his PTSD as being so severe 
that he deserves a higher rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current evidence 
of record does not demonstrate that his disability has resulted 
in frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that his PTSD would 
have an adverse effect on employment if the Veteran were in fact 
working, but it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating higher than 30 percent for PTSD from July 
18, 2003, to April 30, 2009, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


